Title: To George Washington from Major Alexander Clough, 15 September 1778
From: Clough, Alexander
To: Washington, George


          
            Sr
            [Hackensack, N.J.] Sept. 15th 78 3 OClock
          
          This morning I was in formd that genl Clinton had return’d to new york, the former intelligance relating the removel of the arttilery store is conferm’d with this addition, that there remains little on shore, the loss of men by sickness in Adml Byrons fleet is very considerable, at this time there is not less than 460 sick belonging, the Conquerer unfitt for duty, Adml Howe arive’d the last fryday—I have repeatedly rec’d information that adml Byron[’s] ship is lost and four others belonging [to] his fleet. I am Your Excellencys Most Obt Hbl. servt
          
            A. Clough
          
        